Citation Nr: 1737217	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, claimed as a back injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran submitted a motion to advance his appeal on the docket due to financial hardship, indicating he had been terminated from employment and would not be able to afford a mortgage.  While he did submit correspondence indicating that he had been terminated from employment in March 2015, he has not submitted any evidence in support of his claim of financial hardship, to include evidence of past due bills or accounts, or property foreclosure.  Nor does the record otherwise document that the Veteran is currently suffering from financial hardship such that expedited consideration is warranted.  He has not contended that there is any other basis on which to consider his motion for expedited consideration.  38 U.S.C.S. § 7107(a) (LexisNexis 2017); 38 C.F.R. § 20.900 (c)(2016).  In the absence of sufficient cause, the Veteran's motion to advance on the docket is denied.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his appeal for service connection for a low back disability, the Veteran requested a Board videoconference hearing.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the requested hearing was scheduled for June 9, 2017, but the Veteran failed to appear.  Of note, there is a notation of "Letter sent, sensitive," presumably referring to a hearing notice letter.  However, no such hearing notice letter appears in the Veteran's electronic claims file, or as an attachment in VACOLS.  

Moreover, while correspondence sent to the Veteran by the Board as recently as July 2017 shows an address in Utah, the Board observes that correspondence sent to the Veteran by the RO in February 2017 and August 2017 show a different address in Wisconsin.  Thus, it remains unclear whether any hearing notice letter was actually sent to the Veteran and, if it was, whether the notice letter was sent to the Veteran's most current address of record.  In this regard, while correspondence to the Wisconsin address was sent as early as February 2017, the claims file does not contain a recent change of address notification.

Thus, prior to proceeding with adjudication of this matter, the Board finds that remand is necessary in order verify the Veteran's current address and to provide him another opportunity to participate in his requested Board videoconference hearing, ensuring that proper hearing notice is sent.  A copy of the hearing notice letter should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

Schedule him for a Board videoconference hearing before a Veterans Law Judge at the RO at the earliest opportunity, and notify the appellant of the date, time and location of this hearing based on the latest residential address of record that was recently confirmed.  A copy of the hearing notice letter should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




